Title: To George Washington from Rufus Putnam, 11 March 1796
From: Putnam, Rufus
To: Washington, George


          
            Dear Sir
            Marietta [Northwest Territory] 11th March 1796
          
          Your favor of the 13th Ult. was recived with pleasure by him who will always esteam himself happy in rendering you every service in his power.
          I caused one of your advertisments to be imediately posted up at this place; and next week I shall have an oppertunity to send the other down the river by a cearfull hand who will post them up agreably to your direction.
          with respect to the price at which the lands of which you enquire my opinion (will or ought to sell for) I am able to give but very little information, as I am unacquainted with the price of lands in there vicinity: except it be the first tract below little Kenhawa, there has lately ben some persons to examin this tract (in behalf of some people who contemplate removeing from the East in order to settle in the Western Country) and I understand they have agreed to recommend it to their connections to give four Dollars per acre, which is higher then I have heard of any considerable tract being sold on the River. A large tract just above the Little Kenhawa (of very good land) was the last year purchased by some people from Connectticut and by them sold in lots of one hundred acres each: fronting on the Ohio, at three Dollars & one third per acre. And a large tract at a place called Belleville, about three mile below the Great Hockhocking, Said to be a very good body of land on which more then one hundred acres is cleared, I am informed has very lately been bought for three Dollars and one third per acre indeed I have heard of no

considerable tract on the Ohio being sold higher—with respect to the Lands on the Great Kenhawa & Little Miami I shall only observe that with us the lands on the ohio are fifty per Cent higher then lands of the same quality on the Muskingum or any smaller rivers. With the Greatest esteam & regard I have the honour to be Dear sir your most obedient Humble servant
          
            Rufus Putnam
          
        